         Case 1:18-cv-10836-PGG Document 18 Filed 03/20/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007


                                                  March 20, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

        Your Honor has requested that Martin Gottesfeld, an inmate incarcerated at the
Metropolitan Detention Center in Brooklyn, be presented for the hearing currently scheduled in
this action on March 25, 2019. To do so, the United States Marshal Service requires a writ for
Gottesfeld’s production. I attach here, as Exhibit A, a proposed writ, which I respectfully
request you execute.

                                                 Sincerely,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney of the
                                                 Southern District of New York


                                            By: _/s/ Alexander J. Hogan_________
                                                ALEXANDER J. HOGAN
                                                Assistant United States Attorney
                                                86 Chambers Street, Third Floor
                                                New York, New York 10007
                                                Tel.: (212) 637-2799
                                                Fax: (212) 637-2686
                                                E-mail: alexander.hogan@usdoj.gov
